DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 line 11, it is unclear if the recitation “a pressure in the chamber” is intended to reference the previously recited “pressure” (line 6), or another pressure.
Regarding claims 2-5, it is unclear if the recitation “a pressure in the chamber” is intended to reference the previously recited “pressure” (claim 1 line 6), or another pressure.
Regarding claims 15-17, it is unclear if the recitation “a pressure in the chamber” is intended to reference the previously recited “pressure” (claim 13 line 12), or another pressure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,887,953 to Wood et al. in view of EP 0283 050 B1 to Makino.
 the discharge valve, the first control unit receives input signals indicative of a vehicle weight (as from air spring transducer 450) and a pressure in the chamber (as from transducer 470), the first control unit generates first output signals based on the input signals to control the supply valve and the discharge valve; and a second control unit (such as universal unit 100) is coupled with the discharge valve and the supply valve, the second control unit would receive the input signal and to generate second output signals based on the input signals to control the supply valve and the discharge valve, the first control unit (MEU) and the second control unit 100 are independent of one another (as in they are separate units), the first control unit and the second control unit are equivalent of one another (each unit is taught as being able to carry out any necessary brake operations, see column 13 lines 51-58).  However, Wood et al. fail to teach the first control unit controlling the supply valve via a first switch and the discharge valve via a second switch, or the second control unit controlling the discharge valve via a third switch and the supply valve via a fourth switch.  It is noted that valve drivers are taught by Wood et al., whereas valve drivers are in effect switches, and that the valves may be controlled by plural control units (see column 13 lines 51-61).  
Makino teaches a first control unit 5 coupled with a supply valve 11I via a first switch Io and discharge valve 11E via a second switch Eo, and a second control unit 5’ coupled with the discharge valve via a third switch E1 and the supply valve via a fourth switch I1.  This arrangement of using two control units each with separate switch arrangements in 
Re-claims 2-5, Makino teaches in table 2 various controls as carried out at the valves, a pressure increase in the chamber will occur if the first output signals from the first control unit conflict with the second output signals from the second control unit, see also page 7 lines 1-7 (as per claim 2); a pressure decrease in the chambers will occur at the rear wheels upon receiving conflicting first and second output signals, see page 7 lines 7-10 (as per claim 3); matching output signals result in a pressure increase in the chamber, the intake is open (low signal) and the discharge is closed (low signal), see table 2, a high signal activates the valve against a biased position, whereas a low signal does not activate the valve (as per claim 4); matching output signals for a pressure reduction result in a pressure decrease, the intake is closed (high signal) and the discharge is opened (high signal, as per claim 5), see table 2.  It would have been obvious to one of ordinary skill in the art when having utilized the teachings of Makino and the plurality of switches assigned to plural control units to have further included the above operations in the modified assembly of Wood et al., thus ensuring operation of the valves during various situations.

Re-claim 7, Wood et al. teach the supply valve and the discharge valve coupled to the chamber (relay valve chamber 654) with the chamber between the supply valve and the discharge valve.
Re-claim 13, Wood et al. teach an assembly, comprising: a supply valve 420 and a discharge valve 430 coupled in series with each other between a pressure source 125 and an external atmosphere 127, the supply valve and the discharge valve are coupled with a chamber (relay valve chamber, see figure 2) that is pressurized by the pressure source; a first control unit MEU is coupled with the supply valve and the discharge valve, the first control unit is configured to receive an input signal indicative of a vehicle weight (as from transducer 450) and to output first signals based on the input signal to control the supply valve and the discharge valve; and 5WAB/P/14266/US/CIP2 (552-0701US1)a second control unit 100 is coupled with the discharge valve and with the supply valve, the second control unit configured to receive the input signal and to output second signals indicative of vehicle weight (transducer 450) and a pressure in the chamber (transducer 470), the second control unit configured to generate second output signals based on input signals to control the supply valve and the discharge valve, the first control unit (MEU) and the second control unit 100 are independent of one another (as in they are separate units), the first control unit and the second control unit are equivalent of one another (each unit is taught as being able to carry out any necessary brake operations, see column 13 lines 51-58).  However, Wood et al. fail to teach the first control unit controlling the supply valve via a first switch and the discharge valve via a second switch, or the second control unit controlling the discharge valve via a third switch and the supply valve via a fourth switch.  

Re-claims 14-17, table 2 shows various controls as carried out at the valves, a pressure increase in the chamber will occur if the first output signals from the first control unit conflict with the second output signals from the second control unit, see also page 7 lines 1-7; a pressure decrease in the chambers will occur at the rear wheels upon receiving conflicting signals, see page 7 lines 7-10; matching output signals results in a pressure increase in the chamber, the intake is open (low signal) and the discharge is closed (low signal), see table 2, a high signal activates the valve against a biased position, whereas a low signal does not activate the valve; matching output signals for a pressure reduction result in a pressure decrease, the intake is closed (high signal) and the discharge is opened (high signal).  It would have been obvious to one of ordinary skill in the art when having utilized the teachings of Makino with plural control units to 
Re-claim 18, Wood et al. teach the supply valve and the discharge valve coupled with each other and with the chamber (i.e. the relay valve chamber), the chamber is disposed between the supply valve and discharge valve.
Re-claims 19 and 20, Wood et al. teach the supply valve and discharge valves as solenoid valves.
Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Makino and in view of US 4,546,437 to Bleckmann et al.
Re-claim 8, Wood et al. teach an assembly, comprising: a first control unit MEU is coupled with a supply valve 410 and with a discharge valve 430, the first control unit receives input signals indicative of a vehicle weight 450 and a pressure in a chamber (relay valve chamber and from sensor 470), the first control unit generates first output signals based on the input signals to control the supply valve and the discharge valve to control a pressure inside the chamber; and a second control unit 100 is coupled with the discharge valve and with the supply valve, the second control unit receives the input signals and to generate second output signals based on the input signals to control the supply valve and the discharge valve.   However, Wood et al. fail to teach the first control unit controlling the supply valve via a first switch and the discharge valve via a second switch, or the second control unit controlling the discharge valve via a third switch and the supply valve via a fourth switch; or wherein the first control unit and the second control unit are configured to output the first output signals and the second output signals such that the supply valve and the discharge valve open or close based on whether the first output signals from the first control unit match or conflict with the second output signals 
Makino teaches a first control unit 5 coupled with a supply valve 11I via a first switch Io and discharge valve 11E via a second switch Eo, and a second control unit 5’ coupled with the discharge valve via a third switch E1 and the supply valve via a fourth switch I1; wherein the first control unit and the second control unit are configured to output the signals such that the supply valve and the discharge valve open or close based on whether the signals from the first control unit match or conflict with the signals from the second control unit, see table 2.  This arrangement of using two control units each with separate switch arrangements in communication with the supply valve and discharge valve provides for protection against malfunction, and comparison of signals provides for operation in the event of a malfunction.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first control unit of Wood et al. with a first switch to the supply valve and a second switch to the discharge valve and the second control unit of Wood et al. with a third switch to the discharge valve and a fourth switch to the supply valve as well as the comparison function taught by Makino, thus providing a parallel operation of the valves as well as a malfunction determination.
Bleckmann et al. teach a monitoring device (see column 2 lines 20-32) configured to detect a discordance between the first output signals and the second output signals, the monitoring device disables the first control unit and the second control unit in response to detecting an operating anomaly.  This prevents unintended or undesirable operation of the slip 
Re-claims 9-12, Makino teaches in table 2 shows various controls as carried out at the valves, a pressure increase in the chamber will occur if the first output signals from the first control unit conflict with the second output signals from the second control unit, see also page 7 lines 1-7 (as per claim 9); a pressure decrease in the chambers will occur at the rear wheels upon receiving conflicting output signals, see page 7 lines 7-10 (as per claim 10); matching output signals results in a pressure increase in the chamber, the intake is open (low signal) and the discharge is closed (low signal), see table 2; a high signal activates the valve against a biased position, whereas a low signal does not activate the valve (as per claim 11); matching output signals for a pressure reduction results in a pressure decrease, the intake is closed (high signal) and the discharge is opened (high signal), see table 2 ( as per claim 12).  It would have been obvious to one of ordinary skill in the art when having utilized the teachings of Makino with plural control units to have further included the above operations in the modified assembly of Wood et al., thus ensuring operation of the valves during various situations.

Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive.  Wood et al. describe and illustrate (see figure 3) how weight information (from transducer 450) and chamber pressure information (transducer 470) are transmitted to transducer interface 260 and ultimately to communication interface 210.  Interface 210 communicates with .  
Makino is merely relied upon as showing a valve having a plurality of switches associated therewith.  Each switch is associated with a separate controller to ensure proper operation of the valve, as laid out in table 2.  It is the opinion of the Office that a person of ordinary skill in the art with a desire to control a supply valve and discharge valve using plural controllers would have realized the value of the system taught in Makino.  This system ensures that an unintended pressure reduction or unintended pressure increase is not carried out.  As such the rejection is maintained.

Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.


March 10, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657